number release date id office uilc cca_2011011416210316 -------------- from ---------------------- sent friday date pm to ------------------ cc ------------------ subject re form_872 advice ----- - you asked for our assistance in answering two questions involving the following facts taxpayers husband and wife timely filed a joint ------- federal tax_return form_1040 husband died on ------------- because ------------- is a community_property_state with right_of_survivorship no estate was created on the date of husband’s death rather all property passed to wife outside of probate wife filed an amended_return form 1040x by signing her name and typing on the line where the spouse would normally sign his name - filing as surviving_spouse we doubt whether the service should accept the amended_return as filed by wife general a surviving_spouse may file a joint_return on behalf of herself and the decedent only when no administrator or executor has been appointed and none is appointed before the last day prescribed by law for filing the return of the surviving_spouse but only if no return for the taxable_year has been made by the decedent sec_6013 based on the facts you provided husband already made a return-the joint_return with wife absent any authority to act on behalf of husband wife may not file an amended joint_return in regardless the service now wants to solicit form_872 to extend the assessment statute issue what name s should be on the name line of page of the form_872 answer the names of both husband and wife should appear on the name line of page on form_872 since the couple filed a joint_return for the year at issue issue how should the surviving_spouse sign page of the form_872 answer the surviving_spouse should sign her name only on form_872 without authority to act on behalf of husband or husband’s estate however wife may not sign form_872 to extend the assessment statute against husband see estate of weisel v commissioner tcmemo_1990_351 see also revrul_83_41 based on the facts you provided husband did not give wife this authority in a will or other declaration eg form_2848 power_of_attorney we are also not aware of any local law that would give wife this authority please contact me if you have any other questions thanks ------------------------ -------------- -------------------
